CHEZEM, Judge,
dissenting.
I respectfully dissent. I do not believe the expungement petition should be granted. '
The court that issued the warrant for Sotos found probable cause. The State dismissed the case because it was weak, not because "there was an absence of probable cause."
The court hearing the petition for ex-pungement of the record should have been bound by the determination of probable cause at the time the warrant was issued unless the affidavit of probable cause was either fraudulent or so inadequate that no reasonable person could rely upon it to find probable cause. Hopkins v. State (1975), 163 Ind.App. 276, 323 N.E.2d 232.